Wyly, J.
A motion is made to dismiss this appeal, because there was no order of appeal granted by tho court below.
It appears from the record that the following entry was made on the minutes of the court, viz:
"Plaintiff’s motion of appeal filed, and defendant’s counsel takes cognizance, and appeal bond fixed at two hundred and fifty dollars.”
This is not a sufficient compliance with article 574 C. P., and also 573 C. P., and. the amendment thereof, which requires that “ the judge shall fix the amount of security, and cause the same, with the order granting the appeal, to be entered on the minutes of the court.” * * *
The entry that the motion for appeal was filed, does not show that .it was granted. Moore v. Simms, 21 An. 649.
Let this appeal be dismissed, at the cost of appellant.